Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 25, 2021

                                      No. 04-20-00062-CV

         IN THE INTEREST OF K.M., B.M. AND A.B.M., MINOR CHILDREN,

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-09419
                           Honorable Aaron Haas, Judge Presiding

                                         ORDER

        In light of the death of Carrie Avila, we abated this appeal and ordered the trial court to
appoint an attorney ad litem to represent the children’s interests in this appeal. On June 15, 2021,
the trial court appointed Carmen Rojo to represent the children’s interests in this appeal.
Therefore, we reinstate this appeal. At the time we abated this appeal, appellees’ brief was due.
We reinstate appellate deadlines and set a deadline of July 26, 2021 for appellees to file their
respective briefs.



                                                     _________________________________
                                                     Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of June, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court